Exhibit 10.17

Executive Director
Department of Labor and Employment
Division of Workers' Compensation
1515 Arapahoe Street
Denver, CO 80202-2117

Surety Bond for Self-Insuring Employers

Bond #08167815

KNOW ALL MEN BY THESE PRESENTS: That LABOR READY, INC. of 1016 South 28th
Street – Tacoma, WA 98409 asPrincipal,and FIDELITY AND DEPOSIT COMPANY OF
MARYLAND of P.O. Box 1227 - Baltimore, MD 21203-1227 as Surety, are held and
firmly bound unto the Executive Director, as Obligee, for the use and benefit of
claimants entitled to benefits under the Workers' Compensation Act in respect to
the employees of said Principal, in the penal sum of FIVE HUNDRED FORTY THOUSAND
Dollars ($ 540, 000. 00), for the payment of which, the Principal and the Surety
bind themselves respectively, and their respective heirs, administrators,
executors, successors and assigns, jointly and severally, by these presents.

          WHEREAS, in accordance with the provisions of said Workers'
Compensation Act of Colorado, the Principal has elected and applied to be
permitted by the Executive Director of Colorado to operate as a self-insurance
carrier; and to be issued a Self-Insurance Permit with the block number
________; and,

          WHEREAS, In consideration thereof, and in consideration of the
acceptance of this bond, the Principal hereby agrees as follows:

          To pay compensation according to the terms and provisions of said Act
to its employees, or to their dependents when death ensues, and to furnish
medical aid pursuant to C.R.S. section 8-42-101, as amended, and to pay funeral
expenses, as provided by said Act, and to pay, perform and discharge any lawful
award entered in regard to such injured or killed employees, or dependents of
deceased employees, and to cover all administrative and other costs incidental
to the payment of said compensation benefits under the Colorado Workers'
Compensation Act.

          And it is further agreed by said Principal and Surety that any lawful
award entered against said Principal, shall likewise be accepted as an award
against said Surety, and notice to said Principal shall be deemed notice to the
Surety.

          And it is further agreed by said Principal that said Self-Insurance
Permit is accepted subject to authority of the Executive Director to prescribe
the rules and regulations, upon which said Permit shall be granted or continued,
and subject to the full right and authority of The ExecutiveDirector at any and
all times during the life of said Permit prescribe new and additional rules and
regulations.

          And it is further agreed, that the proceeds of this bond can be used
for no other purpose than to pay workers' compensation on behalf of claimants
subject to Title 8 Articles 40 to 47 of the Colorado Revised Statutes and cannot
be used for compensating employees of the employer not subject to the Colorado
Workers' Compensation Act.

          And it is further agreed that the Surety will become liable for
workers' compensation obligations of the Principal on the date that workers'
compensation benefits are suspended and the Surety will begin payment within
thirty (30) days after receipt of written notification by the Executive Director
to begin payments under the terms of this bond.

          And it is further agreed that the liability of the Surety hereunder is
limited to the payment of such compensation benefits for and on account of any
accident or injury occurring to the employees of said Principal within the term
of this bond, beginning with the date of execution, and for which compensation
shall at any time be granted by any award or awards under the Workers'
Compensation Act of Colorado. And it is particularly understood and agreed that
the liability of said Principal for any such award or compensation is not
limited to or by the amount of this bond, nor diminished, curtailed, nor
lessened by anything herein contained, and it is further understood and agreed
that the said Surety shall be liable to the full penal sum herein mentioned for
the default of the Principal in fully discharging any liability on the part of
the Principal accruing hereunder. The liability herein imposed shall be joint
and several as to and between said Principal and Surety, and each and all of
them. The word "Surety" when herein used includes plural as well as singular.

          NOW, THEREFORE, If said Principal and Surety shall performor cause to
be performed, each and every agreement, stipulation, term and covenant herein
set forth and to pay or cause to be paid, all awards entered or made under the
Workers' Compensation Act of Colorado, as provided by this bond, or under and in
accordance with the terms, provisions and limitations of said Act, then this
obligation to be null and void, otherwise to remain in full force and effect.

          PROVIDED, HOWEVER; (a) This bond shall continue in force until
canceled as herein provided; (b) This bond may be canceled by the Surety by
sending of notice in writing to the Obligee, stating when, not less than ninety
(90) days thereafter, liability hereunder shall terminate. Such cancellation,
however, shall not affect any liability incurred or accrued under this bond,
prior to the effective date of such cancellation specified in such notice.

IN TESTIMONY WHEREOF, Said Principal and Surety have caused this instrument to
be duly executed and have hereunto affixed their seals this 28th day of June,
A.D. 2000.

Attest: Labor Ready Inc.
          (Principal)

By /s/ Ronald L. Junck
Ronald L. Junck, Secretary

By /s/ Richard L. King
Richard L. King, President and CEO

By Fidelity and Deposit Company of Maryland

By /s/ Deborah L. Poppe
Deborah L. Poppe, Attorney-in-Fact

(Seal)